At the August Term, 1931, Burke Superior Court, the defendant herein, Will Rector, was tried upon an indictment charging him with rape, which resulted in a conviction and sentence of death. From the judgment thus entered, the prisoner gave notice of appeal *Page 10 
to the Supreme Court, and was allowed 60 days from the adjournment of the trial term of court within which to make out and serve statement of case on appeal, and the solicitor was given 30 days thereafter to prepare and file exceptions or counter case, but nothing has been done towards perfecting the appeal.
The case was not docketed here until 12 May, 1932, and there was no application for writ of certiorari at the next succeeding term of the Supreme Court commencing after the rendition of the judgment in the Superior Court, the term to which the appeal should have been brought. S.v. Harris, 199 N.C. 377, 154 S.E. 628; S. v. Farmer, 188 N.C. 243,124 S.E. 562. Nor was the Attorney-General notified of the appeal, and stay of execution, as required by C. S., 4654; albeit the clerk of the Superior Court, whose duty it was to act in the matter, signed the order authorizing an appeal in forma pauperis. In extenuation, however, perhaps it should be said that ordinarily appeals in such cases are perfected by counsel employed or assigned.
The prisoner having failed to prosecute his appeal, or to comply with the rules governing such procedure, the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Massey, 199 N.C. 601,155 S.E. 255; S. v. Taylor, 194 N.C. 738, 140 S.E. 728.
No error appears on the face of the record. S. v. Edney, 202 N.C. 706.
Appeal dismissed.